UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


JOHN CONNOLLY,                  :
                                :
          Plaintiff,            :
                                :
     v.                         : Civil Action No. 08-1927 (JR)
                                :
UNITED STATES OF AMERICA, et    :
al.,                            :
                                :
          Defendants.           :

                           MEMORANDUM


          This Court has considerable sympathy for the government

lawyer who was assigned this case and who had to sort through and

respond to the many rambling, prolix documents plaintiff has

filed -- all of which seem to boil down to a complaint that,

after all these years, background checks still turn up

information about some trouble plaintiff got into when he was a

young man, and that those background checks have interfered with

his ability to get or to keep government employment.   The

government is entirely correct, (a) that its sovereign immunity

has not been waived for plaintiff's tort claims, (b) that

plaintiff's status as an independent contractor (and his former

voluntary resignation as an alleged probationary employee of the

Pension Benefit Guaranty Corporation) preclude relief; (c) that

his complaints about background checks and security clearances

are not justiciable; (d) that his complaints of "secret

tribunals" and "concealed adjudication processes" (among others)
are fantastical and frivolous on their face; and (e) that his

claims of Privacy Act violations, in so far as they can be

understood, are defeated by waivers that he signed.

           Plaintiff has demonstrated, in his copious filings and

attempted filings in this Court, that he is deeply troubled by

what he perceives to be his mistreatment by the government.      He,

too, has the sympathy of the Court.    But he has not stated a

claim upon which relief can be granted in this or any federal

court.   The government's motion to dismiss must be granted.




                                     JAMES ROBERTSON
                               United States District Judge




                               - 2 -